 592DECISIONSOF NATIONALLABOR RELATIONS BOARDWald Transfer&StorageCo.andWestheimerTransfer&Storage Co.,Inc. and General Drivers,Warehousemen and Helpers,LocalNo. 968,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 23-CA-5062 and 23-CA-5063June 18, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 30, 1974, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge only tothe extent consistent herewith.The Respondents and the Union have had acollective-bargaining relationship for more than 25years,marked by a series of collective-bargainingagreements, the last of which expired in July 1973,after extension by the parties from March 6. Thesefacts, although not specifically relied upon by theAdministrative Law Judge, support his basic conclu-sionthat the Union enjoyed a presumption ofmajority support and that such presumption contin-ued even after the expiration of the agreement.'It is well-settled Board law that the effect of such apresumption renders an Employer's refusal to bar-gainprima facieunlawful, and that theprima faciecase can be refuted if the Employer affirmativelyestablishes certain grounds for its refusal.Here the Respondents have shown that less than amajorityof employees had submitted checkoffauthorizations prior to the time Respondents refusedtocontinue bargaining. The Administrative LawJudge noted the absence of independent violations ofSection 8(a)(1) and concluded that Respondents wereentitled to doubt majority support inasmuch as union"membership" had always been expressed by thenumber of employees on the checkoff list and the listwas less thanhalf the number actively employed,thus the Respondents had objective evidence forming1Bartenders,HotelMotel and RestaurantEmployersBargainingAssocia-tionof Pocatello, Idaho and Its Employer-Members,213 NLR1 No. 74, (1974).2CelaneseCorporation ofAmerica,95 NLRB 664 (1951)a reasonable basis to doubt that a majority ofemployees supported the Union. We disagree.Ithas been clearly established that a distinctionexists between union membership and union support,foreclosing relying upon one as evidence of the other.Here, union membership being voluntary in thisright-to-workStateemphasizes that distinction.Many employees while approving of the Union maynot choose to give it their financial supportorparticipate as members.3More than 3 months after Respondent stoppedimplementing checkoff, the Union submitted newcheckoff cards in an attempt to remove a disagree-ment over the wording of these cards from futurebargaining. Notwithstanding evidence that the num-ber of proffered cards did not represent a majority ofWald's employees when submitted in October, andthe lack of evidence in this record that they reflecteda majority of Westheimer's employees at any time,theRespondentswere continuing to bargain inFebruary 1974, when payroll records referred to bythe Administrative Law Judge showed that some oftheOctober signers were not then employed. Twomonths later the parties were about to finalize theagreement.At the April I1 bargainingsession,held to resolveany remaining differences among the parties and tosign the agreement, Respondents refused to continuebargaining, giving no explanation for questioning theUnion'smajority support; in fact,RespondentWestheimer admitted at the hearing that it did notformulate its doubt until 10 days after the instantcharge was filed on April 22. Rather than asking theUnion for any evidence of majority support orseeking to resolve any question of support through aBoard election, the Respondents waited until thehearing in this case before giving the Union the basisfor their alleged doubts.The record does not reveal the least evidence ofemployee dissatisfaction with the Union, and Re-spondents' conduct in continuing to bargain beliesan awarenessof any dissatisfaction. In fact Respon-dents presented evidence that the employees hadratified the collective-bargaining agreement in July1973, though they had received no notice from theUnion to that effect.In all the circumstances, including the fact thatTexas, where these employees are based, is a right-to-work State, we do not agree with the AdministrativeLaw Judge's fording that Respondents could relyupon these checkoff cards, the fact that they mayhave represented union membership, and the later3 SeeTerrellMachine Company,173 NLRB 1480 (1969),enfd. 427 F.2d1088 (C.A. 4, 1970),cert. denied 398 U.S. 929;N.L.R.B. Y. Gullmont HotelCompany,362 F.2d 588, 592 (CA. 5, 1966).218 NLRB No. 73 WALD TRANSFER & STORAGE CO.593showing that some of the employees who had givencheckoff authorizations were no longer employed, asa reasonable basis for doubting that a majority of theemployees continued to desire union representation.Relying on clearly distinguishable cases,4 ourdissenting colleague charges that we have ignored thewell-settled principles which we are, in fact, reaffirm-ing today. While he fails to focus on the crucial issueof whether evidence on which a reasonable doubt ofmajority support could be based existed at the timeof Respondent's refusals, Member Kennedy exagger-ates the significance of the number of signedcheckoff authorizations. Our colleague has by neces-sity ignored the fact that in this right-to-work Stateemployees who support a union are not required toagree to dues checkoff. It is not irrelevant that thequestion of majority arises in a right-to-work State. Itis rather the crux of the matter. Member Kennedypersists in reliance upon cases distinguishable on thefacts.He calls attention to decisions of the Courts ofAppeals for the Fifth and Sixth Circuits, whereindoubt of majority was based essentially on decertifi-cation petitions having been filed. TheAnvilcase(Anvil Products, Inc.,205 NLRB 709 (1973)) whichwent to the Fifth Circuit involved limited strikesupport as an additional objective consideration.Member Kennedy fails to 'note that the Fifth Circuithas specifically recognized the impact of a lack ofcompulsory checkoff on the majority issue inGulfmont, supraat 591-592:No one knows how many employees who favoredthe unions had decided not to authorize theCompany to deduct union dues or how many whofavored union bargaining were not even membersof the union.It is fairly plain that the company's conclusionthat the majority support for the union waslacking was based on the knowledge that a largernumber (exceeding by more than the 5 majority,by which the election had been won), had beenstruck from the checkoff list than had been addedto it.4The cases cited by Member Kennedy are clearly inapposite to the caseunder consideration.InSouthernWipers, Inc.,192 NLRB 816 (1971), theBoard found reasonable grounds to doubt that majority support existedwhen the union and employer had not communicated for about 6 monthsduring which period the union appeared to be totally inactive,severalemployees indicated their dissatisfaction with the union, and the work forceof 100 employees suffered a turnover of 389 employees. InVikingLithographers, Inc.,184 NLRB 139 (1970), the Board also found factorswhich could support a reasonabledoubt.Afterthe parties had notcommunicated for several months and several employees had expresseddissatisfactionwith the union, and only 4 of the original employeecomplement of 21 remained in a unit of25, theunion informed theemployer that it agreed to the employer's "last offer," which in thecircumstances of that case was even difficult to ascertain.The union's totalThe flaw with the respondent's reasoning hereis that there is no necessary connection betweenthecheckoff list and the number of unionsupporters.There was no compulsory checkoff.[Emphasis supplied.]... comparison of the checkoff lists and acomparison of additions and subtractions fromthe list,in a legal sense,showed nothing withreference to what percentage of the 186 employ-ees on September 30th still wished to have theirbargaining unit represented by the unions. Theeffort by the company to challenge the unions'status by reliance upon such information there-fore does not arise to the dignity of substantialevidence to justify a doubt of the continuingmajority status.The dissent concludes that when the Unionattempted to collect new checkoff cards with theintent of showing employee support,5 it failed to get amajorityof employees to sign the cards and,therefore, cannot be presumed to enjoy majoritysupport.We cannot accept such a conclusion,particularly when there is no showing in this recordthat,prior to the new cards being proffered, amajority of employees had ever executed checkoffcards. In fact, there is no showing that a majority ofemployees had ever agreed to checkoff at any timeduring the more than 25 years of collective bargain-ing between the parties.Our colleague points to Respondents' understand-ing that union members were always on checkoff andto the union president's testimony supporting thisbelief.Confusing union membership with unionsupport, the dissent fails to consider the lack ofevidence that less than a majority of employeeswished this Union to represent them at the time oftheRespondents' refusals. Here, the Respondentshad stopped honoring checkoff 9 months before theirrefusal to bargain. There is no evidence thatRespondents had any knowledge with respect to howmany employees were paying dues directly to theUnion. In fact, officials of both Respondentscapitulationwas viewedas anattempt toforestall a loss of its status asbargaining representative.5As thedissent discussion shows,the Union, rather than attempting toevidencemajority support,collected the cards in an attempt to remove adivisiveissue in negotiations concerning the wording of the legend on theface of thecheckoff cards. However, concerning the final negotiatingsession,the dissent implies thatManuel's agreement to adjourn was"promptly" arrivedat because of concernover themajority issue, whereas,according to Respondents'counsel, the parties were discussing a picket lineclause afterthe majorityquestion was raised as to one Respondent.Manuel,in essence, testifiedthatthe purpose of adjournement was to allowRespondent'scounselan opportunityto ascertainmore facts. Bothwitnesses were found by the Administrative Law Judge to be candid andtruthful. 594DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestified,in essence,that employees could be doingjust-that.6Our colleague would put the onus on the Union tofile a petition, a resolution of this case for which wesee no justification. At the time of the refusal tobargain,Respondent Wald offered no basis for itsalleged doubt and the record clearly shows thatRespondent Westheimer did not formulate its allegeddoubt of majority support until well after its refusalto bargain and not even until several days after thecharge herein was filed. Faced with' these circum-stances, we do not believe an incumbent union in aright-to-work State has an obligation to evidence itspresumed majority support through the Board'selection process.Our colleague sees an election pursuant to an RMpetition as unlikely under current Board precedent,citingBartenders of Pocatello, supra,footnote 1,where the contract had a voluntary checkoff clausewhich, as a roadblock in determining continuingmajority, tends to equate with a state law protectingthe right to work without union membership. But thebasic reason an election is not directed in such casesis the statute-engendered Board purpose to fosterstability in collective bargaining when there are notrulyobjectiveconsiderations for doubting thecontinued existence of majority support. Like theAdministrativeLaw Judge, our colleague wouldelevate a mere questioning of majority, apparentlybased only upon the number of checkoffs in a right-to-work State, to an acceptable objective considera-tion, no unfair labor practice having followed.We cannot agree that "common sense" dictatesthat this Board require the Union to seek an electionwhen there is no showing that since the Texas right-to-work law was enacted in 1947 it has ever had amajority of unit employees on checkoff, or that theRespondents have seen fit to question that fact, andwhere it appears that, for the last 9 months before thehearing, the Respondents have not been implement-ing the checkoffs which were furnished. We certainlyintend no downgrading of the importance of Boardelections.However, there are circumstances, as here,in which the question generated by the Employerdoes not justify this Board's dismissing a refusal-to-bargain allegation.?We believe that Respondents' conduct here, partic-ularly in waiting until the final bargaining sessionbefore questioning the Union's majority supportwithout givinganyexplanation for their allegeddoubt, constitutes a refusal to bargain in good faith.6 Simply as an exampleof the marked disparity in numbers betweenunion members and unit employeesthatmay existin a right-to-work State,we note that this panelrecently considered a contract-bar issue in thecontext of a unit of 700of whom only40 were members.ThiokolCorporation,215 NLRB No. 138 (1974).We regard the evidence presented as too speculativeto support Respondents' asserted good-faith doubt ofmajority when they refused to bargain on April 11,1974.Accordingly, we find that Respondents have sinceApril 11, 1974, and at all times thereafter, refused tobargain collectively in violation of 8(a)(5) and (1) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,Wald Transfer & Storage Co., Houston, Texas, andWestheimer Transfer & Storage Co., Inc., Houston,Texas, their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with General Drivers,Warehousemen and Helpers, Local No. 968, affiliat-ed with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,as the exclusive bargaining representative of theiremployees in the following appropriate unit:All drivers, helpers, warehousemen and cratersemployed by Respondent at its Houston, Texasplace of business, exclusive of all guards, watch-men and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at their facilities in Houston, Texas, copiesof the attached notice marked "Appendix."8 Copiesof said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed byRespondents' representatives, shall be posted byRespondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive daysrCompareSouthernWipers,Inc., supra,fn. 4, andViking Lithographers, IInc., supra,fn. 4.8 In the event that this Order is enforced by a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National LaborRelations Board"shall read "Posted Pursuant to aJudgmentof the UnitedStates Courtof AppealsEnforcing an Order of theNational Labor Relations Board." WALD TRANSFER & STORAGE CO.595thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.IT Is FURTHER ORDERED thatthe portion of thecomplaint alleging Respondents to have violatedSection 8(a)(5) and (1) of the Act by resort to evasiveand dilatory tactics be, and it hereby is, dismissed.MEMBER KENNEDY, dissenting:This is another case in which the majority ignoresthewell-settled principle that "an employer maylawfully withdraw recognition from an incumbentunion because of an asserted doubt of the Union'scontinued majority if its assertion of doubt is raisedin a context free of unfair labor practices and issupported by a showing of objective considerationsproviding reasonable grounds for a belief that amajority of the employees no longer desire represen-tation."9The dismissal of the complaint by theAdministrative Law Judge should be affirmed.The facts in this case are largely undisputed.Respondents have had a long history of continuouscollective bargaining with the Union since at leastthe late 1940's. The most recent collective-bargainingagreement between the Union and Respondentsterminated on March 6, 1973. On May 22, 1973, theparties agreed to extend, the old contract retroactive-ly from March 7 to July 9. No dues were checked offby Respondents after July 1973. Negotiations for anew contract were complicated by the fact that theexpired contract consisted of 6 pages and the Union'sproposal included some 30 pages from a standardform industry contract.9 Southern Wipers, Inc.,192 NLRB 816;Viking Lithographers, Inc.,184NLRB 139. The observation by my colleagues that these cases areinapposite is reminiscent of the majonty's observation with respect to mydissentinAutomated Business Systems, a Division of Litton Business Systems,Inc., a Subsidiary of Litton Industries, Inc.,205 NLRB 532 (1973). The SixthCircuit agreed with my dissent and refused to enforce the Board's 8(a)(5)finding. 497 F.2d 262 (1974). My colleagues' discussion with respect to whatconstitutes "a reasonable doubt of majority support" is also reminiscent ofthemajority decision inAnvil Products, Inc.,205 NLRB 709, in which Idissented. After the Fifth Circuit denied enforcement of the 8(a)(5) findingand bargaining order, the Board agreed in its Supplemental Decision andOrder, 216 NLRB No. 28 (1975), "that Respondent had a valid, objectivebasis for doubting the Union's majority status when it withdrew recognitionfrom the Union."My colleagues'allegation that I have ignored the fact that Texas is aright-to-workStateisno more than a diversionary tactic. It is totallyirrelevant that thesecases arise ina right-to-work (State.Likewise, the majority's attemptto make much of the fact that checkoff isnot compulsoryis irrelevant. Surely my colleagues do not expect employeeson compulsorycheckoff to express their desire not to support the Union bycancelingcheckoff andlosing theirjobs. Obviously, only in anoncompulsoryAs found by the Administrative Law Judge, whenthepartiesadjourned on July 9, 1973, UnionRepresentativeBoyd informed Respondents thattheirposition on four unresolvedissueswas notacceptable to the Union and that he would notrecommend that the employees accept the Respon-dents' proposed contract. As the parties left themeeting room, Boyd asked, "You are not going totake an economic strike over this, are you?" Ameeting of employees was held early on the morningof July 13. Employees of each Respondent reportedto work and stated that the employees had ratifiedthe agreement.The Union didnotadvise Respondents that theirproposal had been accepted. The first contact thatRespondents had from the Union was 2 or 3 weekslater when Union Representative Boyd called at theoffice of counsel for Respondents and said: "Well, Ihave got to have some relief on this check-offthing.... It just won't fly the way you proposed itto us.We can't change the form of the writtenauthorization without the approval of the Interna-tional, and we're not about to go to the Internationalfor approval." Boyd then proposed: "Would youagree to a provision in the contract that would recitethat they're revocable as you proposed in thecontract, but that weuse the samecheck offs that arepresentlyin existence,and anyone that we get in thefuturewould be on the same form." Counsel forRespondents objected and urged that the checkoffform should contain thesame escapelanguage thattheRespondents had proposed in the contractnegotiations.Boyd declinedRespondents'sugges-tion,assertingthathe would have to get theInternational's approval. Boyd then volunteered "butmaybe if I get new ones signed up, maybe yourclientswill feel that the employees who may havesigned in the past and couldn't get out because theycouldn't read or didn't knowthe escape."Counselfor Respondents advised that Boyd was free to docheckoffsituation can an employee voluntarily exhibit his support of theunion-or, in the instant case,his desire not to support theUnion-byauthorizing,or withholding authorization of, checkoff.Only in such anoncompulsorysituation,then,can checkoff authorizations provide anyindication of union support or lack thereof.The statement by my colleagues that the Fifth Circuit inGulfinontspecifically recognized the impact of a lack of compulsory checkoff on themajorityissue is a misinterpretation of that case. InGuntthe union"expressly asserted that in addition to the members on checkoff, they had`an excess number of members . . . who are not on checkoff' ..." 147NLRB 997 at 1002.There is no such assertion here.Rather,the Union'spresident admits that he never knew of a union member at either Employerwho was not on checkoff.Moreover, inGunttheunion had won anelection by a close vote and had been certified.Shortly before the expirationof the initial collective-bargaining contract,the employer refused to bargain,basing its doubt of the union'smajority exclusively on the number ofemployees on checkoff.Here,however,there has never been a certification,and the evidence casting doubt on the Union's majority status is based notonly on the number of unit employees on dues checkoff;but on the numberof union members as well. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat he wanted, but that he doubted that it wouldwork.There were no further discussions with Respon-dents or their counsel until the union president calledRespondents' counsel on December 10, 1973. How-ever, in November each Respondent received fromthe Union a group of checkoff authorization cardswhich were executed late in October. Wald received21 checkoff cards bearing the names of its employ-ees.Westheimer received 17 checkoff cards bearingthe namesof its employees. No additional cards wereever submitted to either Respondent.I have set forth what transpired with respect to thecheckoff cards because it establishes that Respon-dents'asserteddoubt of the Union's majority statuson April 11, 1974, was supported by evidence ofobjectiveconsiderations.'0When doubt of theUnion's majority status was expressed, there were atmost 13 union checkoff authorizations in a unit of 38employees of Respondent Westheimer, and of the 41unit employees of Respondent Wald only 18 hadexecuted union checkoff authorizations.My colleagues concede that authorization cards fortheUnion did not constitute a majority in thebargaining unit at either Wald or Westheimer. Ireject themajority'ssuggestionthat the Union'sfailure to get a majority of checkoff cards is notevidence of lack of union support." The Administra-tive Law Judge correctly found the fact that it hadbeen the understanding of the officials of bothRespondents that all union members were oncheckoff was of "major significance." Even UnionPresidentManuel testified that he never knew of aunion memberat eitherWald or Westheimer whowas not oncheckoff.Union members did not paydues directly to the Union. Indeed, after Respon-dents ceased checking off dues in July 1973, theUnion made no effort to collect dues from employeesof Respondents until January 13, 1974, when the10My colleagues acknowledge that "Respondents have shown that lessthan a majority of employees had submittedcheckoffauthorizations prior tothe time Respondents refused to continue bargaining."Theirdiscussiontotally ignores the fact thatthe Union forreasons of its own volunteered toget the newcheckoffcards for Respondents.Having failed to get amajorityof cards in either unit,it cannot be presumedthat the Union enjoys majoritysupport.11This Board should not engagein sophistryin presumingmajority incases of thistype. TheBoard has long knownthat "Proof of majority ispeculiarly within the special competenceof theunion. It may be proved bysigned authorization cards, dues checkoff cards, membership lists, or anyother evidentiary means.An employercanhardlyprove that a union no longerrepresentsa majoritysince he does not have access to the union's membershiplists and direct interrogationof employees would probably be unlawfulas well asof dubiousvalidity."[Emphasis supplied.]StonerRubber Company, Inc., 123NLRB 1440, '1445(1959).And yet, notwithstandingthe factthat unionshave the special competenceto prove majority,my colleagues attempt toimpose an incorrect burden upon employers. SeeUnited Supermarkets, Inc.,214NLRB No.142, fn.10 (1974).Reviewing courts haveheld, quiteproperlyin my opinion,that the General Counsel hasthe burden of provingmajority if the employer offers"evidence to cast serious doubt on theUnion's continued majority status."Lodges 1746 and 743,Internationalquestion of self-payment was discussed at a unionmeeting attended by only three employees fromWald and only seven employees from Westheimer.As a result of that meeting, business representativeswere instructed to collect dues. When business agentsvisited the plants in both January and February1974, only "a very nominal number" paid their duesto the Union. It is clear that no dues were checkedoff by the Respondents after July 1973, and the duescollected from a "nominal number" in January andFebruary 1974 constituted the only dues paid to theUnion after July 1973.My colleagues suggest that Respondents shouldhave asked the Union for evidence of majoritysupport or sought a Board election. When thecounsel for Respondents expressed doubt of majori-ty,Union President Manuel agreed to adjourn themeeting promptly. There is not the slightestsugges-tion in this record to indicate the Union possessedevidence of majority. Indeed, it was the Union'slimited number of checkoff cards and the limitednumber of names on the monthly printout lists sentby the Union to Respondents which caused Respon-dents to question the Union's majority.12Whatpurpose would have been served by Respondentsseeking a Board election? Parties are not required toperform a futile act. It is clear that the Board wouldnot have conducted an election had Respondentsfiled an RM petition. SeeBartenders,Hotel,Motel,and Restaurant Employers Bargaining Association ofPocatello,Idaho and Its Employer-Members,213NLRB No. 74, in which I dissented. On strikinglysimilar facts, my colleagues dismissed the employer'sRM petition and found a refusal-to-bargain violationeven though the union had only 115 members in aunit of 308 employees.13I simply do not understand my colleagues' rejec-tion of the following conclusion of the Administra-tive Law Judge:Associationof Machinists andAerospace Workers, AFL-CIO [United AircraftCorporation] v. N.L.RB,416 F.2d 809, 811-812(C.A.D.C., 1969),cert.denied396U.S. 1058(1970);The NationalCash RegisterCompany v.NLRB.,494 F.2d 189,194 (C.A. 8, 1974);N.L.R.B. v. The Little RockDowntowner,Inc.,414 F.2d 1084,1090-91(C.A. 8, 1969);NLRB. v.Dayton Motels, Inc, d/b/a Holiday Inn of Dayton,474 F.2d 328, 331 (C.A. 6,1973);Automated Business Systems, a Divisionof LittonBusiness Systems,Inc.v.NLRB., 497 F.2d 262, 270 (C.A. 6, 1974). See alsoN.LR.B. v.Laystrom Manufacturing Co.,359 F.2d 799 (C.A. 7, 1966).12The Board has required employers to bargain even though the unionadmitted that it did not have a majority. See my dissent inUnitedSupermarkets,Inc.,214 NLRBNo. 142, (1974).13TheBoard'smechanistic applicationof itsblocking charge rule todeny employees the opportunity to express their choice of a bargainingagent in a Board-conducted election has been criticizedby the Fifth Circuit.SeeTempletonv.Dixie ColorPrintingCo.,444 F.2d 1064(C.A. 5, 1971);Algie V. Surratt v N.LRB.,463 F.2d 378 (C.A. 5, 1972);NLRBv. AnvilProducts,496 F.2d 94(CA 5, 1974),denying enforcementof 205 NLRB709On remand the Board agreed in its Supplemental Decision with myoriginal dissent that the employer"had a valid,objective basis for doubtingthe Union'smajority status when it withdrew recognition." 216 NLRB No.28 WALD TRANSFER & STORAGE CO.597There was absolutely no evidence presented toshow that the Respondents have sought toundermine and destroy the Union since express-ing their doubt concerning the union majoritystatus. There were no allegations in the complaintor evidence presented of independent 8(a)(l)violations.More objectivity of Respondents' consid-erations before expressing doubt of the Union'smajority status would seem hard to findWith fullknowledge that the membership of the Union hasalways been expressed by the number of employ-ees on the checkoff list, when that list totaled lessthan one-half of the employees actively employed,itseems perfectly logical that the Respondents,and each of them, were entitled to doubt theUnion's majority.The objectivity certainly cannotbe questioned, because a simple count of the numberof employees employed and a count of the number ofemployees on the checkoff list, has to be the sameregardless of one's subjective prejudices and bias. Ina context free of unfair labor practices these factorsprovide an objective basis which properly furnishes areasonable basis for the Respondents to believe theUnion had lost its majority status.[Footnotesomitted; emphasis supplied.]Ihave stated previously that this Board shouldfollow "commonsense" in deciding cases of this typeand recognize that "this legal business of a`rebuttable presumption' " to reach a wholly unreal-isticresultservesno useful purpose.14Highlyrelevant are the observations of the court inN.L.R.B.v.Laystrom Manufacturing Co.,359 F.2d 799 (C.A. 7,1966). The court stated at 801:We add that with respondent's long-time goodfaith dealing with the Union, there is no basis fora reasonable inference that it abruptly changed itscourse of conduct and for the first time acted inbad faith in raising the issue as to the Union'smajority. Good faith is not a one-way street. TheUnion's refusal, when challenged, to submit theissue to an election where each employee wouldbe permitted in secrecy to make his choice, leadsto the inescapable inference that it, too, wasdoubtful and fearful of the result. As the TrialExaminer stated:And it is equally reasonable to speculatethat a union may prefer to let the Boardhandle its hot chestnuts with tongs oftechnicalities instead of going to an election.A suspicion is not alien in the setting14 See my dissent inAutomated BusinessSystems, a Division of LittonBusinessSystems, Inc.,205 NLRB 532 (1973),enforcementdewed 497 F.2d262 (C.A. 6, 1974).15 In fiscalyear 1974, the Board'sRegionalOffices conducted 8,976elections.Of this total,81 percentwere conducted promptlypursuant to adescribed above that perhaps the Uniondoubts that it could win an election today.I agree with the Seventh Circuit that we should nottry to handle a union's "hot chestnuts with tongs oftechnicalities."The Supreme Court and the Boardhave both acknowledged that our election procedureisthe superior way to ascertain whether there ismajority support for a union. It was recognized inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969),and recently repeated inLinden LumberDivision,Summer & Co. v. N.L.R.B.,419 U.S. 301(1974). In theLindencase, the Court pointed out thata union has two alternatives available to it when anemployer refuses recognition: "It can file for anelection; or it can press unfair labor practice chargesagainst the employer underGissel.The latter alterna-tive promises to consume much time, InLindenthetime between filing the charge and the Board's rulingwas about 4-1/2 years; inWilder,about 6-1/2 years.The Board's experience indicates that the mediantime in a contested case is 388 days.Gissel, 395U.S.,at 611 fn. 30. On the other hand the median timebetween the filing of the petition for an election andthe decision of the Regional Director is about 45days. In terms of getting on with. the problems ofinaugurating regimes of industrial peace, the policyof encouraging secret elections under the Act isfavored." 15 419 U.S. at 306. I respectfully suggestthat my colleagues' decision herein does not encour-age electionsand it does not promote the promptresolution of majority questions.Respondents committed no unfair labor practiceswhich would have made a free election impossible.An election could have been held without delay todetermine if the Union in fact had the `support of amajority of the unit employees. On this record, thereis no reason to doubt that if the Union had won theelection the parties would have quickly resumed theirnegotiations.A year has now elapsed withoutbargaining. Another year may expire before the issueissettled in the courts. Instead of taking theexpeditious election route, the Union has resorted toan unfair labor practice proceeding, with its accom-panying delay, in the hope that this Board and areviewing court will force upon the employees abargaining agent which they would reject in a freelyconducted secret election.I think the decision of my colleagues in this casehas the necessary effect of downgrading the role andimportance of our elections and does not serve thevoluntaryagreement of the parties.In the remaining 19 percent of theelection cases, hearings were held,but even in those contested cases theBoard'sRegionalDirectors issued their Decisions and Directions in amedian time of only42 days afterthe petition for an election was filed. 39NLRB Ann Rep. 13-16 (1974). 598DECISIONSOF NATIONALLABOR RELATIONS BOARDlong-range interestsof employees, unions, or employ-ers.APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms andconditions of employment with Gener-alDrivers,Warehousemen and Helpers, LocalNo. 968, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive repre-sentativeof our employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exerciseof the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages,hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargainingunit is:All drivers, helpers, warehousemen andcratersemployed by Respondent at itsHouston,Texas place of business, exclusiveof all guards, watchmen and supervisors asdefined in the Act.WALD TRANSFER &STORAGE CO.WESTHEIMER TRANSFER &STORAGE CO., INC.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard in Houston, Texas, on August 15, 1974, upontwo complaints issued by the General Counsel of theNational Labor Relations Board (herein Board) and theanswer filedby each of the Respondents, Wald Transfer &Storage Co. (herein Wald), and Westheimer Transfer &StorageCo., Inc. (herein Westheimer), each dated June 27,1The complaintin Case 23-CA-5062 was served on Respondent Waldon or about June 19, 1974, based on a charge filed by the Charging Party onApril 22, 1974, and thereafter served on the Respondent. the complaint m1974.1An order consolidating these twocaseswas datedand served on the parties the 19th day of June, 1974.The two Respondents in this case are entirely separatecorporations with no common ownership, but have beenjoined in this consolidated complaint because the Respon-dents conducted joint negotiations with the ChargingParty, Local 968. The complaints allege that the Respon-dents refused to bargain with employees in an appropriateunit and engaged in dilatory and evasive tactics in order tofrustrate and evade the consummation of a final andbinding collective-bargaining agreement, which conduct isin violation of Section 8(a)(5) and (1) of the Act. Helpfulbriefs have been received from the Charging Party, theRespondents, and the General Counsel.Upon the entire record in these proceedings, and frommy observation of the demeanor and testimony of thewitnesses, I hereby make the following:FINDINGS OF FACrI.JURISDICTIONRespondent Wald is, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of Texas, having its principaloffice and place of business in Houston, Texas, where it isengaged in the business of transporting goods by truck andthe moving, storing, and warehousing of residential andcommercial goods. During the past 12 months, which is arepresentative period,Wald, in the course and conduct ofits trucking operations within the State of Texas, derivedgross income in excess of $1 million.In excessof $50,000 ofthisamount was received pursuant to contracts orarrangementswith and/or as agents for MayflowerMoving and Storage Company operating among thevarious States of the United States.RespondentWestheimer is, and has been at all timesmaterial herein, a corporation duly organized under andexistingby the virtues of the laws of the State of Texas,having its principal office and place of business inHouston, Texas, where it is engaged in the business oftransporting goods by truck and moving, storing, andwarehousing residential and commercial goods. During thepast 12 months, a representative period, Westheimer in thecourse and conduct of its trucking operations within theState of Texas, derived gross revenue in excess of $2million.In excessof $50,000 of this amount was receivedpursuant to contracts or arrangements with and/or asagent for Allied Van Lines, Inc., operating among thevarious States of the United States.Upon the basis of the aforementioned facts, which areadmitted by the Respondents, I herewith find that theRespondentsWald and Westheimer are employers en-gaged in a business which is an essential link in commerceand which does affect commerce within the meaning ofSection 2(6) and (7) of the Act.Case 23-CA-5063 wasserved on Respondent Westheimeron or about June19, 1974, basedon a chargefiled by the Union on April 22, 1974, andthereafter served on the Respondent. WALD TRANSFER & STORAGE CO.599II.THE LABORORGANIZATIONGeneral Drivers, Warehousemen and Helpers, Local No.968, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,isnow,and at all timesmaterial herein has been, a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesA resolution of the matters involved herein necessitates,first, a determination to be made as to whether the unusualdelay, passage of time, and failure of the Respondents andthe Charging Party to reach an agreement was the result ofdeliberate dilatory and evasive tactics by the Respondentsin an effort to avoid their legal bargaining obligation; and,secondly, whether the Respondents' refusal to bargain onand after April 11, 1974, was predicated on a good-faithand reasonably grounded doubt of the Union's continuedmajority status.B.The EvidenceThe parties involved herein are not in serious disagree-ment as to the essentialfacts involved.2 The Union and theRespondents have had a bargaining relationship that datesback to at least the midforties. The most recent contractcovered the period from March 7, 1970, through March 6,1973. Attorney I. J. Saccomanno was chief negotiator andspokesman on behalf of both Respondents Wald andWestheimer in the jointly conducted negotiations with theUnion.BusinessRepresentative L.W. Boyd was chiefnegotiator and spokesman for the Union. The partiesparticipated in several contract negotiating sessions inMarch, April, May, and July 1973, seeking to negotiate anagreeable contract which would have succeeded the mostrecent onethat expired on March 6, 1973. The parties, byagreement,had extended the most recent contract to July9, 1973. At the conclusion of the negotiating session onJuly 9, 1973, there were three or fouritemsstill not agreedto, but the Companies' positions on these items had beenrather definitively set forth. One of the unresolved issuesconcerned the phraseology or language that was used inthe checkoff forms. The difference in their respectivepositions related to the waiting period or time when anemployee might revoke his written checkoff authorization.At the close of the negotiatingsession onJuly 9, there wasan oral agreement to extend the contract until July 11.Boyd informed the Respondents that their position on theunresolvedissues wasnot acceptable and that he was notgoing to recommendacceptance of the proposed contract.Saccomanno testified, and it was not disputed, thatcompany officials observed union notices posted, ordistributed, on, July 12 indicating that there was to be ameeting of the employees very early Friday morning, July2Manuel testified to a comment allegedly made by Saccomanno inFebruary 1974,which was denied by Saccomanno. Both Manuel andSaccomanno appeared to be candid,truthful witnesses, and there is no basisto credit one witness over the other as to this statement.In any event, I findit unnecessary to resolve this conflict because the alleged statement,if made,13.When the employees reported for work on July 13th, anemployee informed each of the employers that theemployees had voted to ratify the agreements. Neither ofthe Respondents, however, officially heard from the Unionthat the proposed contracts had been accepted by theemployees or had been approved by the Union. Duringlate July or early August of 1973, Saccomanno and Boydmet on two or three occasions in an effort to resolve theirdifferences in the language relating to the checkoffauthorizations.Nothing was finally resolved betweenSaccomanno and Boyd on this issue. However, in Novem-ber, each of the Respondents received from the Union agroup of checkoff authorization cards which had beendated during the month of October 1973.3Nothing further was heard from the Union untilDecember; however, during this intervening period, L. W.Boyd, who had been handling the negotiations for theUnion, ceased his employment with the Union.On December 10, Willard Manuel, president of theUnion, contacted Saccomanno and asked Saccomanno toprepare a draft of the contract that had been agreed tobetween Saccomanno and Boyd. Saccomanno agreed toprepare such a draft and indicated to Manuel that theparties could probably get together the latter part ofJanuary 1974 to review his draft. Saccomanno wascontacted twice during January by Manuel concerning theproposed contract draft but Saccomanno had been unableto prepare the drafts. On February 14, Manuel contactedSaccomanno and upon learning that the draft contract hadnot been prepared, he suggested that he (Manuel) wouldmake an effort to locate Boyd and would work with Boydin an effort to prepare a draft and then get back toSaccomanno.Manuel promptly prepared the drafts andforwarded them to Saccomanno and proposed_a meetingdate in early March. Saccomanno and Manuel met onMarch 15 to consider the draft as prepared by Manuel.Although Saccomanno had questions concerning a numberof provisions in the contract, nevertheless, the parties wereable to agree on all but three provisions. These werecharacterized as checkoff authorizations, overtime, andpicket line.According to the testimony of Manuel, theMarch 15th negotiating session broke up with somemutuality of feeling that the remainingissuescould beeasily resolved and possibly the contracts finalized within aweek. Saccomanno had no definite recollection of anydiscussion as to when the parties would next get together asthe March 15th meeting concluded.On March 27th, Manuel sent a telegram to Saccomannostating that he had been unsuccessful in trying to contactSaccomanno in order to arrange for a meeting to concludethe contracts and requested that Saccomanno respond andadvise when he would be available for their next meeting.April 1 Saccomanno telephoned Manuel and stated that hewould not be able to meet until April the 11th, 1974,because he had just moved into a new office. Although thisasnot proof of a violationof the Act and is not determinative m mydecision.3Resp.Exhs. 6(a) through(u) reveal the namesof 21 employees ofRespondentWaldfor whom deductions were to be made. Resp.Exhs. 8(a)through (q) reveal thenamesof 17 Westheimeremployeesfor whom theUnionsubmitted checkoff authorization cards. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDdate was notas early as Manuel would have desired,nevertheless,he agreed to thismeeting date.The meeting of April 11 was relatively brief. Saccoman-no advised Manuel that Respondent Wald had expressed agood-faith doubt of the majority status of the Union andthat he (Saccomanno) had been unable to reach either JayHurwitz orJulian Hurwitz of the Westheimer Company toassertaintheir position, but that he would do so and advisethe Union. The meeting terminated without any discussionof the basis for the good-faith doubt expressed by theattorney for the Respondents. There has been no furthercontact betweenthe Union and the Respondents since theApril 11th meeting. Neither Respondent Wald nor Re-spondent Westheimer have filed a petition with the Boardrequestingthat an election be held to determine the wishesof the employees.C.Positionof theParties1.As to the dilatory and evasive tacticsThe Union and the General Counsel seek to place all theblame and responsibility for the inordinate delay andfailure to conclude a "successor" contract to the one thatexpired on Match 6, 1973 (July 11, 1973, by extentionagreements),on the Respondents. This is not entirelyaccurate. The testimony of Respondents to the effect thatas of July 13, 1973, they were each of the opinion theircontract offers had been accepted by the employees standin the record uncontested. Thereafter, the union negotiatorsought to clarify one item (the checkoff authorizationlanguage)with the negotiator for the Respondents, butwithout success. Nearly 4 months then elapsed without anyeffort being made by the Union to conclude the matter .4After theUnion again contacted the negotiator forRespondents on December 10, 1973, it may fairly be saidthat he (Saccomanno) was' more responsible for the delaythereafter than was the Union. However, under all thecircumstances,5Icannot conclude that the time lapsebetween December 10, 1973, and April 11, 1974, while thepartieswere endeavoring to reconstruct what had beennegotiatedandagreed to in the' late spring and earlysummer of 1973, was deliberate, planned, or caused by theRespondents with a view toward evading their collective-bargainingobligations under the law. In my opinion, boththeUnion and the Respondents must jointly share theresponsibility for the passage of time from July 11, 1973,until April 11, 1974, without concluding a contract, and Ishall recommend dismissal of that portion of the complaintalleging the Respondents to be guilty of violating Section8(a)(5) and (1) of the Act by resort to evasive and dilatorytactics.4It is recognizedthe Boyd, the chief negotiator for the Union, changedjobs during this period and undoubtedly the relationship with Respondentsbecame"lost" in themill of' routinebusinessduring this period of time.Nevertheless, this is only in the nature of a justifiable excuse and did notrelieve theUnion of its responsibilities and obligations of representing theemployees. The employees might very well have regardedthemselves ashaving been abandoned.5Saccomanno testifiedthat his daughter was in and out of the hospitalon several occasionsduring this period of time and his law office wasmoved.6 Resp.Exhs. 9(a) through (f).(2)The good-faith doubt issueOn April 11, 1974, Saccomanno advised the Union thatRespondent Wald had a good-faith doubt that the Unionrepresented a majority of the employees. With respect toRespondent Westheimer, Saccomanno advised that he hadbeen unable to reach either Jay Hurwitz or Julian Hurwitz,but that he would advise the Union. No other contact orcommunication occurred between the parties. During theinvestigationof the charges, the field investigator wasadvised that both Respondents had a good-faith doubt thatthe Union represented a majority of the employees.The evidence showsthat sometimein November, 1973,the Union submitted a group of checkoff authorization andassignmentcards duly signed by various employees to eachof the Respondents. The cards bore various October 1973dates and the signature of a witness. There was no evidenceto indicate that additional cards were thereafter submittedor that the Union had advised the Respondents of anychanges. _ Having heretofore indicated that I am of theopinion that the delay between July 1973 and April 1974was the mutual responsibility of both the Respondents andthe Union and thus not a violation of the Act, we turn nowto the critical period following April 11, 1974.While it may be argued that a definitive position as tothe "good-faith doubt" by Respondent Westheimer wasnot expressed on April 11, 1974, in view of the clear-cutexpression on behalf of Respondent Wald and the failureof either the Union or Westheimer to do anything further,it isnot unreasonable to regard April 11 as the critical datefor both Respondents. The question to be resolved then is:Did Respondents have a good-faith and reasonablygrounded doubt of the Union's continued majority statuson and after April 11, 1974?There was evidence introduced 6 showing that there were38 employees on the payroll of Westheimerin classifica-tions,mcluded within the bargaining unit as of February17, 1974.7 As of May 19, 1974,there were40 employeesworking in job classifications included within the bargain-ing unit.8 During this period oftime- February 1974 toMay 1974 - there were only 17 names submitted by theUnion to Westheimeras being onthe checkoff authoriza-tion list.Of these 17,4 names werenot on the Februarypayroll and 6 were not on the May payroll.Insofar as Respondent Wald is concerned, there wasevidence submitted to indicate that therewere41 employ-ees working in the bargaining unit on February 27, 1974.(See Resp. Exh. 4.) There were21 names onthe checkoffauthorizationlist (SeeResp. Exhs. 6(a) through (u)), butthree of the employees on the checkoff list were no longeremployed by Wald in February 1974. Sid Wald testifiedthat since the beginning of his employment with Respon-7Respondent Westheimer admitted in its answer and Respondent Waldamended its answerat the hearing toadmit that All drivers,helpers,warehousemen and cratersemployed byRespondent at its Houston,Texas,place ofbusiness exclusive of all guards, watchmen and supervisors asdefinedin theAct, constitutea unit appropriate for collective bargainingwithin the meaning of Section9(b) of the Acta The May19th figures cannot be considered as evidence reflecting aframe of mindor "good-faith doubt"as ofApril11, and I have not done so.The figures are of importance,however,to show a fairly steady number ofemployees within the bargaining unit during the critical period of time. WALD TRANSFER & STORAGE CO.601dent in1946, it had been his understanding thatallunionmembers wereon the checkoff authorization list. JayHurwitz testified that since he began his employment withRespondent Westheimer in 1948, he had never known ofan employee that was a member of the Union that was notincluded on the checkoff authorization list. These state-ments havemajor significance because they were corrobo-rated by the testimony of President Manuel of theCharging Party, who testified that the dues checkoffauthorization forms have been the only means of collectingunion dues 9The General Counsel and the Charging Party argue mosteffectively for a violation of the Act by Respondentsbecause of (1) the late, or delayed, questioning of themajority status after extensive negotiations; 10 (2) lack ofobjective considerations in forming a doubt as to themajority status; 11 (3) replacements can be presumed tofavor the Union in thesame ratioas those replaced; 12 (4)financial support (the checkoff authorizations) is notindicative of the wishes of the majority; 13 and (5) theRespondents neither filed an RM petition nor requestedthe Union to prove its majority status.AnalysisThe Respondents in their brief citeDimarck BroadcastingCorporation d/b/a KCKC,204 NLRB 378 (1973), and seekto analogizethe Board's refusal to find an 8(a)(5) violationof the Act in that case with the instantcase. In theDimarckcase,the respondent, in the course of negotiating a newcontract, requested the union to prove its majority status.The union acquiesced to this request and agreed to reproveitsmajority. The Board then properly found that becausethe union had agreed to reprove its majority status, therespondent was not guilty of a "refusal to bargain" byinsistingthat the union comply with what it had agreed todo. Clearly, theDimarckcase is notapposite to the instantset of facts.The law governing this particular set of facts is rathersuccintly set forth in theTerrellMachine Companycase,supra,which is often cited, but in my opinion frequentlymisconstrued by knowledgeable labor attorneys.It is well settled that a certified union, upon expirationof the first year following its certification, enjoys arebuttable presumption that its majority representativestatus continues.'This presumption is designed topromote stability in collective-bargaining relationships,without imparing the free choice of employees.2Accordingly, once the presumption is shown to beoperative,a prima faciecase isestablished that anemployer is obligated to bargain and that its refusal todo so would be unlawful. Theprima faciecase may berebutted if the employer affirmatively establishes either(1) that at the time of the refusal the Union in fact nolongerenjoyedmajority status,3 or (2) that theemployer's refusal was predicated on a good faith and9Manuel testified of an effortin January and February 1974 in whichindividualswere appointedto attempt to collect dues at the employmentsite,but thismethod was most unsuccessfuland only a few members paidtheir dues in this manner.10CitingVanetteHosiery Mills,114 NLRB 1107 (1955).reasonable grounded doubt of the Union's majoritystatus.As to the second of these, i.e., "good faithdoubt" two prerequisites for sustaining the defense arethat the asserted doubt must be based on objectiveconsiderations4 and it must not have been advancedfor the purpose of gaining time in which to underminethe Union.-91Celanese Corporation ofAmerica,95 NLRB 664, 671-672.2 Id.3"Majority representative status"means thata majority ofemployees in the unit wish to have the Union astheir representative forcollective-bargainingpurposes. Id4 SeeLaystromManufacturing Company,151NLRB 1482, 1484,enforcementdeniedon other grounds(sufficiency of evidence) 359F.2d 799 (C.A. 7, 1966);United Aircraft Corporation,168 NLRB 480(rXD);N.L.RB.v.GuntHotel Company,362 F.2d 588 (C.A. 5,1966),enfg. 147 NLRB 997, and cf.United States Gypsum Company,157 NLRB 652.5 See C &C Plywood Corporation,163 NLRB 1022;Bally Case andCooler, Inc,172 NLRB 1127.In discussing the principles set forth in the paragraphabove, the Board fords the respondent is guilty in theTerrellcase, but clearly separates its discussion of theseapplicable principles into -thetwoavailable defenses for theRespondent. The confusion and misapplication of theseprinciples seems to have stemmed from the fact that all toooften practicioners utilize the language employed by theBoard in discussing thefirstavailable defense (at time ofrefusal the union lacked majority status), when the issue isthe employer'ssecondavailable defense, namely, a good-faithand reasonable grounded doubt of' the Union'scontinuedmajority status. In theTerrellcase,afterdiscussing the presumption of majority status and theassumptions that are applied to support that presumption,theBoard found that respondent had not proved theunion'slack of majority. The Board then went on todiscuss the respondent company's subjective reasons fordoubting that the union continued to represent a majorityof the employees. On the basis of the rather flimsysubjective reasons advanced by respondent, the Board thenfound the respondent to be in violation of their bargainingobligation. In the instantcase,however, the Respondentshave at all times asserted only that they have a reasonableand good-faith doubt as to the Union's majority status. (Inother words, only thesecondavailable defense isat issue.)In order to sustain this defense, they must prove that theirasserted doubt was based on objective considerations andthat their asserted doubt and consequent refusal to bargainmust not have been advanced for the purpose of gainingtime in which to undermine the Union. Applying theseprinciples to the evidence presented in this case, I amunable to fmd the Respondents to be guilty of violatingSection 8(a)(5) and (1) of the Act.There was absolutely no evidence presented to show thatthe Respondents have sought to undermine and destroytheUnionsince expressingtheir doubt concerning theunion majority status. There were no allegations in thecomplaint or evidence presented of independent8(a)(1)11CitingN.L.RB.v.Gunt HotelCompany,362 F.2d 588 (CA. 5,1966).12CitingLaystrom Manufacturing Co.,151 NLRB 1482, 1484 (1965).13CitingTerrell Machine Company,173 NLRB 1480(1969). 602DECISIONSOF NATIONAL LABORRELATIONS BOARDviolations.More objectivity of the Respondents' considera-tions beforeexpressingdoubt of the Union's majoritystatus wouldseemhard to fmd. With full knowledge,thatthe membership of the Union has always been expressedby the number of employees on the checkoff list, when thatlist totaledless than one-half of the employees activelyemployed, it seems prefectly logical that the Respondents,and each of them, were entitled to doubt the Union'smajority-14 The objectivity certainly cannot be questioned,because asimple count of the number of employeesemployed and a count of the number of employees on thecheckoff list, has to be the same regardless of one'ssubjective prejudices and bias. In a context free of unfairlabor practices these factors provide an objective basiswhich properly furnishesa reasonablebasis for theRespondents to believe the Union had lost its majorityStatUS.15The Respondents have never said that a majority of theemployees may not wish to be represented by the Union.Their position has always been that based upon purelyobjective considerations, they have a good-faith doubt thattheUnionrepresentsa majority of the employees. Anemployer has an obligation to bargain only with a majorityunion.16 In fact, an employer places itself in jeopardy byexecutinga contract with a union where there is evidencereasonably available to indicate that the majority status ofthe union is open to serious question.17 Apparently, theUnion was unable to come forward with evidence topresent tothe General Counsel during the investigativestages of this case that the Union actually represents amajority of the employees and there was no evidencepresented at the trial to this effect.While I think the Respondents might have been welladvised to have filed an RM election petition with theRegional Office of the National Labor Relations Board, Iam not of the opinion that failure to do so totally destroysRespondents' asserted defense, which I have found to bevalid.A resolution of the doubt and a determination of thewishes of the employees is a relatively simple matter andcan be disposed of by either the Respondents or theCharging Party filing a petition with the Regional Director.This should be done, but I am without authority to orderan election. I shall recommend dismissal of the complaintin its entirety.CONCLUSIONS OF LAW1.The Respondents, and each of them, are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Neither Respondent Wald nor Respondent West-heimer has engaged in the unfair labor practices alleged inthe complaint.[Recommended Order for dismissal omitted from publi-cation.]14 Full consideration has beengiven to the fact thatthis is notalways16InternationalLadies'GarmentWorkersUnion [Bernhard Altmanntrue.Most oftenunionswill have multiple means of collecting dues, but thisTexas Corp I v. N.L.R B.,366 U.S. 731 (1961).was not the case in this situation.17 SeeAndersen Pharmacy,187 NLRB 301(1970).15SouthernWipers, Inc.,192 NLRB 816 (1971).